Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 27, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove his identity as the seller is unpreserved for appellate review (see, CPL 470.15 [5]; People v Gray, 86 NY2d 105; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The evidence adduced at trial clearly established that the defendant sold heroin to Frank Provenzano and possessed cocaine on July 27, 1994. Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.